Title: To James Madison from Daniel Parker, 25 August 1813
From: Parker, Daniel
To: Madison, James


War Office
August 25th. 1813.
D. Parker has the honor to inform the President of the UStates that the report of the Commanding General at Fort George, received at the War Office this morning, details a successful skirmish with the enemy by a party of the Six Nations and a detachment from the army. The report will be published in the paper of tomorrow.
The fleets have done nothing yet. The extract of a letter, in the paper of this day, under the head Indians humanity is from General Harrison. The report of Genl. Boyd will show similiar conduct from our Indians in that quarter.
General Armstrong has been at Albany several days—it is not known whether he has yet left that place for the frontier.
General Bloomfield has gone to Annapolis to quiet their fears in that quarter. He will go down the shore & return by the Potomac.
 